UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:1-6314 Tutor Perini Corporation (Exact name of registrant as specified in its charter) MASSACHUSETTS 04-1717070 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15, SYLMAR, CALIFORNIA 91342-1093 (Address of principal executive offices) (Zip code) (818) 362-8391 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer X Non-Accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X The number of shares of Common Stock, $1.00 par value per share, of the registrant outstanding at November 2, 2010 was 47,089,593. 1 TUTOR PERINI CORPORATION AND SUBSIDIARIES INDEX Page Number Part I. – Financial Information: Item 1. Financial Statements Consolidated Condensed Balance Sheets – September 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Condensed Statements of Operations – Three Months and Nine Months ended September 30, 2010 and 2009 (unaudited) 4 Consolidated Condensed Statement of Stockholders’ Equity – Nine Months ended September 30, 2010 (unaudited) 5 Consolidated Condensed Statements of Cash Flows– Nine Months ended September 30, 2010 and 2009 (unaudited) 6 Notes to Consolidated Condensed Financial Statements 7-23 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 Part II. – Other Information: Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 34 Item 4. Removed and Reserved 34 Item 5. Other Information 34 Item 6. Exhibits 34 Signatures 36 2 Part I.– Financial Information Item 1.Financial Statements TUTOR PERINI CORPORATION AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS SEPTEMBER 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 (In Thousands, except Share Data) SEPTEMBER 30, DECEMBER 31, ASSETS Cash and Cash Equivalents $ $ Restricted Cash - Accounts Receivable, including retainage Costs and Estimated Earnings in Excess of Billings Deferred Income Taxes Other Current Assets Total Current Assets Long-term Investments Property and Equipment (net of Accumulated Depreciation of $76,204 in 2010 and $67,256 in 2009) Other Assets: Goodwill Intangible Assets, net Other $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Maturities of Long-term Debt $ $ Accounts Payable, including retainage Billings in Excess of Costs and Estimated Earnings Accrued Expenses Total Current Liabilities Long-term Debt, less current maturities Deferred Income Taxes Other Long-term Liabilities Contingencies and Commitments Stockholders’ Equity: Common Stock - $1 par value: 75,000,000 shares authorized; Shares issued and outstanding: 47,089,593 and 48,538,982, respectively Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Loss ) Total Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. 3 TUTOR PERINI CORPORATION AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) (In Thousands, Except Per Share Data) THREE MONTHS ENDED NINE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, Revenues $ Cost of Operations Gross Profit General and Administrative Expenses INCOME FROM CONSTRUCTION OPERATIONS Other Income (Expense), net Interest Expense Income before Income Taxes Provision for Income Taxes NET INCOME $ BASIC EARNINGS PER COMMON SHARE $ DILUTED EARNINGS PER COMMON SHARE $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: BASIC Effect of Dilutive Stock Options and Restricted Stock Units Outstanding DILUTED The accompanying notes are an integral part of these consolidated condensed financial statements. 4 TUTOR PERINI CORPORATION AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010 (In Thousands) Accumulated Additional Other Common Paid-in Retained Comprehensive Stock Capital Earnings Loss Total Balance - December 31, 2009 $ Net Income - - - Other comprehensive income (loss): Foreign currency translation - - - Total comprehensive income Common Stock repurchased under share repurchase program - - Tax effect of stock-based compensation - - - Stock-based compensation expense - - - Issuance of Common Stock, net - - Balance - September 30, 2010 $ The accompanying notes are an integral part of these consolidated condensed financial statements. 5 TUTOR PERINI CORPORATION AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (In Thousands) NINE MONTHS ENDED September 30, Cash Flows from Operating Activities: Net Income $ $ Adjustments to reconcile Net Income to net cash from operating activities: Depreciation and amortization Stock-based compensation expense Adjustment of investments to fair value 25 Deferred Income Taxes Loss on sale of equipment Loss on land held for sale - Other Long-term Liabilities Changes in other components of working capital NET CASH USED INOPERATING ACTIVITIES $ $ Cash Flows from Investing Activities: Business acquisition related payments $ $ Acquisition of Property and Equipment Proceeds from sale of Property and Equipment Investment in land held for sale - Proceeds from sale of available-for-sale securities Change in Restricted Cash - Investment in other activities 53 NET CASH USED IN INVESTING ACTIVITIES $ $ Cash Flows from Financing Activities: Proceeds from Debt $ $ Repayment of Debt Common Stock repurchased under sharerepurchase program - Issuance of Common Stock and effect of cashless exercise Deferred debt costs NET CASH (USED IN) PROVIDED BY FINANCING ACTIVITIES $ $ Net Decrease in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosure of Cash Paid During the Period For: Interest $ $ Income taxes $ $ Supplemental Disclosure of Non-cash Transactions: Property and Equipment acquired through financing arrangements $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. 6 TUTOR PERINI CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (1)Basis of Presentation The unaudited consolidated condensed financial statements presented herein include the accounts of Tutor Perini Corporation (formerly known as Perini Corporation) and its wholly owned subsidiaries (“Tutor Perini” or the “Company”).The Company’s interests in construction joint ventures are accounted for using the proportionate consolidation method.These unaudited consolidated condensed financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and note disclosures required by accounting principles generally accepted in the United States of America.These statements should be read in conjunction with the financial statements and notes thereto included in the Company's amended Annual Report on Form 10-K/A for the year ended December 31, 2009.In the opinion of management, the accompanying unaudited consolidated condensed financial statements include all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the Company's financial position as of September 30, 2010 and December 31, 2009, results of operations for the three and nine month periods ended September 30, 2010 and 2009, and cash flows for the nine month periods ended September 30, 2010 and 2009. The results of operations for the nine month period ended September 30, 2010 may not be indicative of the results that may be expected for the year ending December 31, 2010 because, among other reasons, such results can vary depending on the timing of progress achieved and changes in estimated profitability of projects being reported. The Company considers events or transactions that occur after the balance sheet date but before the financial statements are issued to provide additional evidence relative to certain estimates or to identify matters that require additional disclosures. (2)Significant Accounting Policies The significant accounting policies followed by the Company and its subsidiaries in preparing its consolidated financial statements are set forth in Note 1 to such financial statements included in the Company’s amended Annual Report on Form 10-K/A for the year ended December 31, 2009.The Company has made no significant changes to these policies during 2010. In January 2010, the Financial Accounting Standards Board (the “FASB”) issued a staff position amending existing guidance for fair value measurements and disclosures in both interim and annual financial statements.This update requires new disclosures on significant transfers of assets and liabilities between Level1 and Level2 of the fair value hierarchy (including the reasons for these transfers) and the reasons for any transfers in or out of Level 3. It also requires a reconciliation of recurring Level3 measurements and clarifies certain existing disclosure requirements for reporting fair value disaggregated by class of assets and liabilities rather than each major category of assets and liabilities.This update is effective for the Company with the interim and annual reporting period beginning January1, 2010, except for the requirement to provide the Level3 activity of purchases, sales, issuances, and settlements on a gross basis, which will become effective for the Company with the interim and annual reporting period beginning January1, 2011. The Company will not be required to provide the amended disclosures for any previous periods presented for comparative purposes. Other than requiring additional disclosures, adoption of this update has not and will not have a material effect on the Company's consolidated financial statements. (3)Cash, Cash Equivalents and Restricted Cash Cash and Cash Equivalents as reported in the accompanying Consolidated Condensed Balance Sheets consist of amounts held by the Company that are available for general corporate purposes and the Company’s proportionate share of amounts held by construction joint ventures that are available only for joint venture-related uses, including future distributions to joint venture partners.Restricted Cash is held to secure insurance-related contingent obligations, such as insurance claim deductibles, in lieu of letters of credit.At September 30, 2010 and December 31, 2009, Cash and Cash Equivalents and Restricted Cash consisted of the following (in thousands): 7 TUTOR PERINI CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (continued) (3) Cash, Cash Equivalents and Restricted Cash (continued) September 30, December 31, Corporate Cash and Cash Equivalents (1) $ $ Company's share of joint venture Cash and Cash Equivalents (2) Total Cash and Cash Equivalents $ $ Restricted Cash $ $
